

104 HR 3723 RH: Desalination Development Act
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 552116th CONGRESS2d SessionH. R. 3723[Report No. 116–668, Part I]IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Levin of California (for himself and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 18, 2020Reported from the Committee on Natural Resources with an amendmentStrike out all after the enacting clause and insert the part printed in italicDecember 18, 2020Committee on Science, Space, and Technology discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on July 11, 2019A BILLTo promote desalination project development and drought resilience, and for other purposes.1.Short titleThis Act may be cited as the Desalination Development Act.2.Desalination projects authorizationSection 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended by striking the second paragraph (1) (relating to projects) and inserting the following:(2)Projects(A)DefinitionsIn this paragraph: (i)Eligible desalination projectThe term eligible desalination project means any project located in a Reclamation State that— (I)involves an ocean or brackish water desalination facility— (aa)constructed, operated, and maintained by a State, Indian Tribe, irrigation district, water district, or other organization with water or power delivery authority; or (bb)sponsored or funded by a State, department of a State, political subdivision of a State, or public agency organized pursuant to State law, including through— (AA)direct sponsorship or funding; or (BB)indirect sponsorship or funding, such as by paying for the water provided by the facility; and (II)provides a Federal benefit in accordance with the reclamation laws. (ii)Rural desalination projectThe term rural desalination project means an eligible desalination project that is designed to serve a community or group of communities, each of which has a population of not more than 40,000 inhabitants. (B)Cost-sharing requirement(i)In generalSubject to the requirements of this subsection and notwithstanding section 7, the Federal share of an eligible desalination project carried out under this subsection shall be— (I)not more than 25 percent of the total cost of the eligible desalination project; or (II)in the case of a rural desalination project, the applicable percentage determined in accordance with clause (ii). (ii)Rural desalination projects(I)Cost-sharing requirement for appraisal studiesIn the case of a rural desalination project carried out under this subsection, the Federal share of the cost of appraisal studies for the rural desalination project shall be— (aa)100 percent of the total costs of the appraisal studies, up to $200,000; and (bb)if the total costs of the appraisal studies are more than $200,000, 50 percent of any amounts over $200,000. (II)Cost-sharing requirement for feasibility studiesIn the case of a rural desalination project carried out under this subsection, the Federal share of the cost of feasibility studies for the rural desalination project shall be not more than 50 percent. (III)Cost-sharing requirement for construction costsIn the case of a rural desalination project carried out under this subsection, the Federal share of the cost of construction of the rural desalination project shall not exceed the greater of — (aa)35 percent of the total cost of construction, up to a Federal cost of $20,000,000; or (bb)25 percent of the total cost of construction.(C)State roleParticipation by the Secretary in an eligible desalination project under this paragraph shall not occur unless—(i)(I)the eligible desalination project is included in a State-approved plan; or(II)the participation has been requested by the Governor of the State in which the eligible desalination project is located; and(ii)the State or local sponsor of the eligible desalination project determines, and the Secretary concurs, that—(I)the eligible desalination project—(aa)is technically and financially feasible;(bb)provides a Federal benefit in accordance with the reclamation laws; and(cc)is consistent with applicable State laws, State regulations, State coastal zone management plans and other State plans such as California’s Water Quality Control Plan for the Ocean Waters in California;(II)sufficient non-Federal funding is available to complete the eligible desalination project; and(III)the eligible desalination project sponsors are financially solvent; and(iii)the Secretary submits to Congress a written notification of the determinations under clause (ii) by not later than 30 days after the date of the determinations.(D)Environmental lawsIn participating in an eligible desalination project under this paragraph, the Secretary shall comply with all applicable environmental laws, including, but not limited to, the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and State laws implementing the Coastal Zone Management Act.(E)InformationIn participating in an eligible desalination project under this subsection, the Secretary—(i)may rely on reports prepared by the sponsor of the eligible desalination project, including feasibility or equivalent studies, environmental analyses, and other pertinent reports and analyses; but(ii)shall retain responsibility for making the independent determinations described in subparagraph (C).(F)Funding(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this paragraph $260,000,000 for the period of fiscal years 2021 through 2025, of which not less than $15,000,000 shall be made available during that period for rural desalination projects.(ii)Congressional approval initially required(I)In generalEach initial award under this paragraph for design and study or for construction of an eligible desalination project shall be approved by an Act of Congress.(II)Reclamation recommendationsThe Commissioner of Reclamation shall submit recommendations regarding the initial award of preconstruction and construction funding for consideration under subclause (I) to—(aa)the Committee on Appropriations of the Senate;(bb)the Committee on Energy and Natural Resources of the Senate;(cc)the Committee on Appropriations of the House of Representatives; and(dd)the Committee on Natural Resources of the House of Representatives.(iii)Subsequent funding awardsAfter approval by Congress of an initial award of preconstruction or construction funding for an eligible desalination project under clause (ii), the Commissioner of Reclamation may award additional preconstruction or construction funding, respectively, for the eligible desalination project without further congressional approval.(G)Total dollar capThe Secretary shall not impose a total dollar cap on Federal contributions for individual desalination projects receiving funding under this paragraph..3.Prioritization for projectsSection 4 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended by striking subsection (c) and inserting the following:(c)PrioritizationIn carrying out demonstration and development activities under this section, the Secretary and the Commissioner of Reclamation shall each prioritize projects—(1)for the benefit of drought-stricken States and communities;(2)for the benefit of States that have authorized funding for research and development of desalination technologies and projects;(3)that demonstrably reduce a reliance on imported water supplies that have an impact on species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(4)that, in a measurable and verifiable manner, reduce a reliance on imported water supplies from imperiled ecosystems such as the Sacramento-San Joaquin River Delta;(5)that demonstrably leverage the experience of international partners with considerable expertise in desalination, such as the state of Israel;(6)that maximize use of renewable energy to power desalination facilities;(7)that maximize energy efficiency so that the lifecycle energy demands of desalination are minimized;(8)located in regions that have employed strategies to increase water conservation and the capture and recycling of wastewater and stormwater; and(9)that meet the following criteria if they are ocean desalination facilities—(A)utilize a subsurface intake or, if a subsurface intake is not technologically feasible, an intake that uses the best available site, design, technology, and mitigation measures to minimize the mortality of all forms of marine life and impacts to coastal dependent resources;(B)are sited and designed to ensure that the disposal of wastewaters including brine from the desalination process—(i)are not discharged to impaired bodies of water, or State or Federal Marine Protected Areas; and(ii)achieve ambient salinity levels within a reasonable distance from the discharge point;(C)are sited, designed, and operated in a manner that maintains indigenous marine life and a healthy and diverse marine community;(D)do not cause significant unmitigated harm to aquatic life; and(E)include a construction and operation plan designed to minimize loss of coastal habitat as well as aesthetic, noise, and air quality impacts..4.Recommendations to CongressIn determining project recommendations to Congress under section 4(a)(2)(F)(ii)(II) of the Water Desalination Act of 1996, the Commissioner of Reclamation shall establish a priority scoring system that assigns priority scores to each project evaluated based on the prioritization criteria of section 4(c) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298).December 18, 2020Reported from the Committee on Natural Resources with an amendmentDecember 18, 2020Committee on Science, Space, and Technology discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed